DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Pre-Grant publication # US 20180218628 issued on 8/2/2018.
This office action is in response to claim amendments filed on 9/17/2020 in relation to application 15/421,093.
An interview conducted on 9/28/2020.
Claims 1-3, 5, 7, 8, 10-17 are pending.

The following is a statement of reasons for the indication of allowable subject matter:

The claimed invention is computationally efficient manner to extract Natural Language Processing (NLP) based textual indicators from an electronic document. A rule established for monitoring resources of information technology15 (IT) user when behavior generated from the extracted textual indicators. Independent claims recites the providing of an online training course associated with an IT user behavior in response to determining the threshold number of instances of at least one IT user behavior for the user over the period of time, wherein completion of the online training course reinstates the revoked access privilege associated with the user.
The combination of close prior art Anderholm, Chari, and Kron, Fang does not disclose provision of an online training course associated with IT user behavior in response to determining a threshold number of instances of the IT user behavior for a user over a period of . 
Claims 1-3, 5, 7, 8, 10-17 allowed. 

Response to Arguments/Remarks
 Applicant's arguments/amendments filed on September 17, 2020 have been considered but found to be persuasive to overcome the 35USC§103 rejections.
Claims 1-3, 5, 7, 8, 10-17 are found to be in conditions of allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 3715
January 2, 2021

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715